Citation Nr: 0821925	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-06 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for residuals of a thyroid tumor, status post 
thyroidectomy.

2.  Entitlement to an initial rating in excess of 30 percent 
for psychiatric disability.

3.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

4.  Entitlement to service connection for cataracts, to 
include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for eye disability 
other than cataracts, to include as due to exposure to 
ionizing radiation.

6.  Entitlement to service connection for disability 
manifested by head pain, to include as due to exposure to 
ionizing radiation.

7.  Entitlement to service connection for 
fibrosis/myelofibrosis, to include as due to exposure to 
ionizing radiation.

8.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for prostate 
disability, to include as due to exposure to ionizing 
radiation.

10.  Entitlement to service connection for a systemic 
disease, manifested primarily by fatigue and lethargy, to 
include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for renal 
insufficiency with left kidney cysts, to include as due to 
exposure to ionizing radiation.

12.  Entitlement to service connection for bone spurs of the 
left leg and both ankles, also claimed as sore spots and 
lumps, to include as due to exposure to ionizing radiation.

13.  Entitlement to service connection for arthritis of the 
hips and pelvis, to include as due to exposure to ionizing 
radiation.

14.  Entitlement to service connection for pulmonary 
inflammation, to include as due to exposure to ionizing 
radiation.

15.  Entitlement to service connection for lung disability, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and June 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In those actions, the RO 
collectively reduced the evaluation assigned the veteran's 
service-connected residuals of a thyroid tumor from 100 
percent to 10 percent disabling; granted service connection 
for psychiatric disability and assigned a 30 percent 
evaluation therefor; granted service connection for hearing 
loss of the right ear and assigned a noncompensable 
evaluation therefor; and denied service connection for the 
disorders identified in issues 4 through 15 on the title page 
of this action.  The veteran testified before the undersigned 
at a videoconference hearing held in November 2007.

Although the RO developed the thyroid claim as one involving 
a request for an increased rating, the Board has 
recharacterized the issue to reflect the actual procedural 
posture and contentions of the veteran as to that matter.

The Board interprets March 2003 and April 2003 statements by 
the veteran to constitute notices of disagreement as to the 
denial in the July 2002 rating action of service connection 
for prostate disability, eye disability, hypertension, and a 
systemic disorder.  For this reason, the Board finds that 
those issues are before the Board as original claims.  

Although the issue of service connection for low back 
disability was developed for appellate review, the veteran 
withdrew his appeal of that issue during his November 2007 
hearing.

The issues of the proper disability ratings assignable for 
the thyroid and psychiatric disorders, as well as service 
connection for cataracts, are addressed in the decision 
below.  The remaining issues listed on the title pages of 
this action are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision granted service connection 
for residuals of a thyroid tumor, status post thyroidectomy; 
the disorder was evaluated as 100 percent disabling for the 
period from May 1, 2002.

2.  An August 2003 rating decision proposed to reduce the 100 
percent evaluation for residuals of a thyroid tumor, status 
post thyroidectomy to 10 percent disabling; the veteran was 
notified of the proposed reduction in September 2003.

3.  The veteran in October 2003 requested a pre-determination 
hearing, and was afforded the requested hearing in December 
2003; the hearing was conducted by a Decision Review Officer.

4.  In a June 2004 rating decision, the evaluation assigned 
the veteran's residuals of a thyroid tumor, status post 
thyroidectomy was reduced to 10 percent disabling; the rating 
decision did not involve the participation of the individual 
conducting the December 2003 hearing.

5.  The veteran's psychiatric disability is not manifested by 
total occupational impairment, or by occupational and social 
impairment with reduced reliability and productivity or 
deficiencies in most areas.

6.  The veteran was exposed to ionizing radiation in service.

7.  The veteran has cataracts which are posterior subcapsular 
in nature, and which are attributable to exposure to ionizing 
radiation in service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of a thyroid tumor, status post thyroidectomy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 4.119, Diagnostic Code 7900 (2007).  

2.  The criteria for an evaluation in excess of 30 percent 
for psychiatric disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2007). 

3.  The veteran's posterior subcapsular cataracts are due to 
a disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

As to the restoration and service connection claims, given 
the disposition of those issues below, any deficiency in the 
notice or assistance provided him is moot.  In March 2006 
correspondence, he was advised of the information and 
evidence necessary to substantiate the initial rating and 
effective date to be assigned in the event of a successful 
claim for service connection.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the psychiatric disorder issue, prior to the 
grant of service connection in June 2004, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
(except in two respects, discussed further below) in a March 
2004 correspondence.  The above communication did not provide 
notice of the information and evidence necessary to 
substantiate the initial rating and effective date to be 
assigned in the event of a successful claim for service 
connection.  The record shows that the RO did provide such 
notice in March 2006 correspondence, and readjudicated the 
claim in a February 2007 statement of the case.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
veteran has neither alleged nor demonstrated how he has been 
prejudiced by the failure of the RO to provide him with 
notice as to initial ratings and initial effective dates 
prior to the grant of service connection.  See Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App May 19, 2008).  The Board 
accordingly finds that any notice or timing deficiencies in 
this case have been cured or have not prejudiced the veteran.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  Inasmuch as the psychiatric disorder claim 
involves the propriety of the initial rating assigned the 
disorder, however, Vasquez-Flores is inapplicable.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with the 
service connection and increased rating claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Residuals of a thyroid tumor and psychiatric disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected residuals of a thyroid tumor and 
psychiatric disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

A.  Residuals of a thyroid tumor

Factual background

Service connection was granted for residuals of a thyroid 
tumor in June 2003, with an assigned 100 percent rating 
effective May 1, 2002.  The assigned rating was based on 
private surgery reports for October 2002 showing that the 
veteran underwent a total thyroidectomy with pathological 
evidence of a non-malignant multinodular goiter.  The 
evidence also included a May 2002 radionuclide thyroid uptake 
and scan showing symmetric enlargement of the right lobe of 
the thyroid gland, and findings consistent with cold nodules 
bilaterally.  The rating action advised the veteran that he 
would be scheduled for an at-once examination to determine 
the residuals following the surgery.

In June 2003, the veteran underwent the referenced review 
examination.  He reported that he currently used thyroid 
extract for the treatment of his euthyroid condition.  He 
reported experiencing cold intolerance and a pounding heart.  
He denied any symptoms other than cold weather intolerance, 
and did not report any effects of his disorder on his body 
weight or any other bodily system such as the heart or 
gastrointestinal tract.  He did not report any functional 
impairment occasioned by his euthyroid condition.  Physical 
examination disclosed that he weighed 202 pounds, and was 
well developed and nourished.  Thyroid function studies were 
normal.

VA and private treatment records for 2002 through August 2004 
document that the veteran's weight fluctuated in a 14-pound 
range, that his pulse ranged from 50 to 63 beats per minute, 
and that he was being treated for hypertension.  He was 
described on one occasion as bradycardic, and his blood 
pressure, though typically under control, was at times 
significantly elevated.  The veteran's thyroid condition was 
diagnosed as hypothyroidism.  His thought processes were 
normal with no cognitive deficits.  In November 2002 and 
January 2003 his thyroid-stimulating hormone (TSH) was low, 
but without any sweating, diarrhea, or tachycardia.  His TSH 
in April 2004 was normal.  In June 2004, he reported noticing 
neurocognitive decline.  

In August 2003, VA proposed to reduce the evaluation assigned 
the thyroid disorder to 10 percent.  He was notified of the 
proposed reduction in September 2003.  In October 2003, and 
within one month of notice of the proposed reduction, the 
veteran requested a predetermination hearing to explain why 
reduction of his compensation was not warranted.  His 
requested hearing was held on December 15, 2003, and was 
conducted by a Decision Review Officer (DRO).  No transcript 
of this "informal" hearing was made.  According to the 
DRO's summary of the hearing, the veteran argued that the 
rating should not be reduced because his pulse rate and blood 
pressure remained uncontrolled, and because he continued to 
experience periodic fatigue and lethargy.  The DRO also noted 
that the veteran submitted evidence concerning blood pressure 
readings taken at home, which showed an occasionally low 
pulse rate and occasionally elevated blood pressure.

Mental status examination at a January 2004 VA fee basis 
psychiatric evaluation showed that the veteran's thoughts 
were coherent, organized, and relevant.  He was alert and 
oriented, with no memory or cognitive problems, and a good 
fund of knowledge.

At another January 2004 VA fee basis examination, the veteran 
reported experiencing intermittent fatigue and rare 
palpitations.  He denied any cold sensitivity.  He reported a 
12 pound weight fluctuation over the past year.  Physical 
examination showed that he weighed 214 pounds and had a pulse 
rate of 60 beats per minute.  His sitting blood pressure was 
142/88.  The examiner concluded that, clinically, the veteran 
did not appear to have a hypothyroid condition.

In a June 2004 rating decision, the RO reduced the assigned 
evaluation from 100 percent to 10 percent, effective 
September 1, 2004.  The decision was promulgated by a rating 
specialist, without any apparent participation by the DRO who 
held the December 2003 hearing.

Analysis

Under the Rating Schedule, a 100 percent rating is warranted 
for hyperthyroidism with thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (2007).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. 
§ 3.105(i), if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 
38 C.F.R. § 3.105(e) (2007).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1) (2007).

Following the pre-determination procedures specified in 
38 C.F.R. § 3.105(e) and (i), final action will be taken.  If 
a pre-determination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  A written notice of the final 
action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefor and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2) (2007).

After reviewing the record, the Board is compelled to 
conclude that restoration of the 100 percent rating for 
residuals of a thyroid tumor, status post thyroidectomy is 
required in light of VA's failure to observe certain 
procedures established by regulation for reducing a 
disability rating.  Specifically, the Board finds that the 
failure of the DRO to participate in the decision to reduce 
the disability rating violated the clear requirement found in 
38 C.F.R. § 3.105(i) that the VA personnel who conduct the 
pre-determination hearing will bear the decision-making 
responsibility.

The reduction of the rating assigned the thyroid disorder 
from 100 percent to 10 percent in this case clearly 
effectuated a reduction in the compensation being paid to the 
veteran.  The provisions of 38 C.F.R. § 3.105(e) had to 
followed.  That regulation in turn is subject to the 
procedures in 38 C.F.R. § 3.105(i).  Within 30 days of notice 
of the August 2003 proposal to reduce the total evaluation 
assigned his thyroid disorder, the veteran requested a pre-
determination hearing, as he was entitled to pursuant to 
38 C.F.R. § 3.105(i).  In December 2003, a DRO conducted the 
requested hearing.  Although the hearing was informal and no 
transcript was made, it was nevertheless a hearing, with the 
veteran present and represented.  In June 2004, a rating 
specialist issued the rating decision reducing the evaluation 
assigned the thyroid disorder.  The DRO did not bear any 
decision-making responsibility in reducing the evaluation for 
the thyroid disorder, and did not otherwise participate in 
any apparent manner in the June 2004 rating decision.

According to 38 C.F.R. § 3.105(i), the VA employee who 
conducts a requested pre-determination hearing will bear the 
decision-making responsibility.  In the instant case, the 
June 2004 decision to reduce the evaluation assigned the 
thyroid disorder was not made by the DRO, and he did not 
otherwise participate in promulgating the rating decision.  
Nor is there any indication from the record suggesting that 
the DRO was no longer working for VA at the time of the June 
2004 rating decision, or otherwise unable to attend to his 
responsibility of adjudicating whether a rating reduction was 
warranted.  The Board points out that even if the DRO was 
unable to participate in the decision to reduce the 
evaluation assigned the veteran's thyroid disorder, 
fundamental fairness and due process considerations would at 
least require that the veteran be offered the opportunity to 
attend another pre-determination hearing.

The Court has held on a number of occasions that VA is not 
free to ignore regulations that the Secretary has promulgated 
consistent with his statutory authority, but rather that VA 
is required to apply all relevant statutes and regulations 
appropriate to the particular case before it.  See Wilson v. 
West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 
238 (1994).  The Court has further held that a rating 
reducing the evaluation assigned a service-connected 
disability is void ab initio where VA has failed to follow 
the due process procedures pertaining to such reductions.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) 
(noting that implicit in the regulations pertaining to rating 
reductions is that a service-connected rating reduction is 
invalid if the procedures are not followed).

Because the DRO did not participate in the June 2004 rating 
decision reducing the evaluation assigned the veteran's 
residuals of a thyroid tumor, status post thyroidectomy, and 
as his non-participation violated the procedural requirements 
established in 38 C.F.R. § 3.105(i), the Board finds that the 
June 2004 rating decision reducing the evaluation assigned 
the thyroid disorder from 100 percent to 10 percent disabling 
is void ab initio.  The veteran is consequently entitled to 
restoration of the 100 percent evaluation for his residuals 
of a thyroid tumor, status post thyroidectomy.

In restoring the 100 percent rating for the veteran's thyroid 
disorder, the Board is not addressing whether the evidence on 
file supports the restoration of a total schedular evaluation 
on the merits.  Rather, the Board concludes that restoration 
is required in this case because the regulations governing 
the process of reducing a rating were not correctly followed.

The Board finds that the restoration of the veteran's total 
rating resolves his appeal as to the proper rating assignable 
for the residuals of a thyroid tumor.  The veteran has not 
argued that he is entitled to additional compensation for 
that particular condition on any other basis.

B.  Psychiatric disability

Factual background

Service connection for psychiatric disability was granted in 
a June 2004 rating decision, and evaluated as 30 percent 
disabling effective December 15, 2003.  The 30 percent 
evaluation has remained in effect since that time.

VA and private treatment records for 2002 to February 2007 
document complains of disturbing dreams, depression, and 
derealization episodes.  The veteran denied panic attacks or 
hypervigilance.  Mental status examinations showed that the 
veteran was well groomed, with mildly pressured (but 
otherwise normal) speech.  He had a restricted affect.  No 
suicidal or homicidal ideations were expressed, and the 
veteran denied hallucinations, anhedonia or psychosis.  His 
judgment was intact, although his thought process was 
circumstantial.  The entries note that the veteran reported 
occasional desires to isolate, but indicate that the 
veteran's depression did not otherwise interfere with 
functioning.  The veteran's Global Assessment of Functioning 
(GAF) scores ranged from 45 to 61.

At a January 2004 VA fee basis psychiatric examination, the 
veteran complained of anxiety and depression.  He reported 
that medications had alleviated most of his symptoms, but 
that he experienced anxiety attacks once per week.  He also 
indicated that he felt depressed most of the time but slept 
fairly well.  He denied hallucinations, delusions, mood 
changes, suicidal ideation, or psychosis.  He indicated that 
he had worked as an engineer for 30 years, and retired in 
April 2001 after working on a part time basis; he explained 
that his anxiety and depression were important factors in his 
decision to retire.  The veteran indicated that he was able 
to attend to his activities of daily living.  He also 
reported that his relationships with friends and family were 
fair, and that he was able to go out alone.  

Mental status examination showed that the veteran was neatly 
groomed.  He was alert and oriented, and his thoughts were 
coherent and organized, without tangentiality or loosening of 
associations.  His thoughts were relevant and non-delusional, 
without bizarre or psychotic thought content.  He expressed 
no suicidal, homicidal or paranoid ideation.  He was mildly 
anxious, with no signs of depression.  His affect was 
appropriate.  His speech was normal in rate and tone, and was 
not pressured.  No memory problems were reported or evident.  
He exhibited a good fund of knowledge, and showed no deficits 
in concentration or calculation.  No impairment in the 
ability to abstract or in judgment was evident.  The examiner 
diagnosed the veteran has having generalized anxiety 
disorder, and assigned a GAF score of 50.  The examiner 
concluded that the veteran's psychiatric disability was mild 
to moderate in nature.

In an August 2005 statement, Dr. C. Fraser noted that the 
veteran presented for treatment in a depressed and agitated 
state, with complaints including nightmares.  Dr. Fraser 
indicated that the veteran's mood had improved and was 
currently stable and neutral, with anxiety at the moderate 
level.

At his November 2007 hearing, the veteran testified that he 
experienced symptoms including anxiety and depression with 
little relief from medication.  He also reported nightmares 
occurring several times each week, followed by depression.  
He indicated that he had no social life, and sometimes 
experienced memory problems.

Analysis

The RO rated the veteran's psychiatric disability as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9400.  Under that code, a 30 percent evaluation is warranted 
for occupational and social  impairment with occasional 
decrease in work efficiency and  intermittent periods of 
inability to perform occupational  tasks (although generally 
functioning satisfactorily, with  routine behavior, self-
care, and normal conversations), due  to such symptoms as 
depressed mood, anxiety, suspiciousness,  panic attacks 
(weekly or less often), chronic sleep  impairment, mild 
memory loss (such as forgetting names,  directions, and 
recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect,  
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding  
complex commands, impairment of short-and long-term memory  
(e.g., retention of only highly learned material, forgetting  
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social  
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board initially notes that the veteran has been diagnosed 
with several anxiety disorders, including post-traumatic 
stress disorder.  The Board, in addressing the proper 
evaluation assignable for the service-connected psychiatric 
disorder, will consider all of the veteran's pertinent 
psychiatric symptoms as if they are a part of the veteran's 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App 181 (1998). 

After reviewing the evidence of record, the Board concludes 
that the veteran is not entitled to a rating in excess of 30 
percent for psychiatric disability.  The record reflects that 
his psychiatric symptoms include depression, anxiety attacks 
about once per week, and some tendency toward isolation.  
Notably, however, though he reports depression and lethargy, 
he does not report or exhibit disturbances of motivation and 
mood to a significant extent, or anhedonia.  Of particular 
note in this regard is that he admittedly maintains his own 
activities of daily living.  He has consistently denied any 
suicidal ideation.

In addition, although he reports anxiety attacks, they occur 
no more frequently than once per week, and the VA examiner 
described the anxiety symptoms as no more than moderate in 
nature, as did Dr. Fraser.  Further, the veteran reports that 
his desires to isolate are intermittent in nature, and he 
admits that he maintains at least fair relationships with 
friends and family, and does leave the house for his personal 
business.  

The veteran reports experiencing memory problems and 
cognitive deficits.  The October 2005 diagnostic study of the 
brain indicated that such deficits could exist if clinically 
corroborated.  No clinical evidence of such memory or other 
cognitive deficits have been evidenced on examination, 
however.  The January 2004 examiner noted normal memory and 
cognitive function, and the treatment reports on file record 
are largely consistent with the examiner's findings, despite 
the veteran's concern about brain damage.  Moreover, although 
he reports feelings of derealization, he presents for 
examination and treatment without any evidence of psychosis 
or hallucinations or delusions.  The only consistent speech 
abnormality he exhibits is occasionally pressured speech.  
His affect, though at times restricted, has never been 
described as flat.

Nor does the evidence otherwise demonstrate that the 
veteran's psychiatric disability has resulted in reduced 
reliability and productivity, deficiencies in most areas, or 
total occupational and social impairment.

The January 2004 examiner assigned the veteran a GAF score of 
50.  The treating clinicians assigned GAF scores ranging from 
45 to 61.  GAF scores ranging between 41 and 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 51 and 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
See generally, Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  

The Board finds that the GAF scores ranging from 51 to 60 are 
more reflective of the impairment from the psychiatric 
disorder than any assigned GAF score below 51.  In this 
regard the Board points out that the January 2004 examiner 
himself concluded that the psychiatric impairment was no more 
than moderate in nature, and noted that the veteran denied 
symptoms such as suicidal ideation.  Nor did the examiner, 
despite the veteran's contention that anxiety played a role 
in the decision to retire, suggest that the psychiatric 
disorder impaired the veteran's ability to work.  The same is 
true with respect to the GAF scores below 51 reflected in the 
VA treatment records.  For example, the veteran was assigned 
a GAF score of 45 in March 2003 (and on other dates by the 
same nurse practitioner) based on his report that he stopped 
working part time because of anxiety.  The mental status 
findings showed, however, that he had a stable mood, was well 
groomed, had pressured and somewhat circumstantial speech, 
but exhibited intact cognition and judgment with no suicidal 
or homicidal ideation.  Given the inconsistency between the 
assigned GAF scores of 45 to 50 and the veteran's actual 
complaints and findings on mental status examination, the 
Board affords greater probative value to the higher GAF 
scores of record, which are more in accord with those actual 
complaints and findings.  The GAF scores from 51 to 60 are 
consistent with the current 30 percent evaluation assigned 
the psychiatric disorder.

The Board notes that the veteran has not worked since 2001.  
He suggests that his psychiatric disorder played some role in 
his decision to retire.  The Board again points out, however, 
that his psychiatric disorder is considered by his examining 
and treating psychiatrists to be no more than moderate in 
nature.  Nor has he adduced any evidence suggesting that the 
psychiatric disorder either resulted in the loss of any job 
(or even affected his performance at a past job), or impaired 
his ability to obtain another job.  Nor does the evidence 
otherwise show that the psychiatric disorder has impacted on 
his occupational capacity.
 
In short, the evidence on file does not demonstrate symptoms 
suggesting, at a minimum, occupational and social impairment 
with reduced reliability and productivity.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms 
listed in the rating criteria are not exclusive, but are 
examples of typical symptoms for the listed percentage 
ratings).  Accordingly, the Board concludes that an 
evaluation in excess of 30 percent for psychiatric disability 
is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran currently contends that his 
psychiatric disability interfered with his past employment.  
Notably, however, he has not adduced evidence demonstrating 
interference of his disorder with his past employment, or 
with his ability to obtain or maintain such employment 
currently.  His mental status findings are inconsistent with 
significant interference with employability, and the Board 
points out that the criteria for evaluating psychiatric 
disorders are ordered in terms of the successive levels of 
interference with employment.  In light of the above, the 
Board finds that the evidence does not show marked 
interference of the psychiatric disorder with his employment.

In addition, there is no evidence that his psychiatric 
disorder has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for psychiatric disability, assigned an effective 
date for the grant of December 15, 2003.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's psychiatric 
disorder has remained at the 30 percent level, but no more, 
since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning December 15, 2003, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

II.  Posterior subcapsular cataracts

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007).
 
Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

The veteran contends that he has posterior subcapsular 
cataracts which resulted from exposure to ionizing radiation 
in service.  

The record reflects that the veteran participated in 
Operation Tumbler-Snapper, an operation which involved 
exposure to ionizing radiation.  The initial service 
department estimate of his exposure from that event was no 
more than 22 millirems.  In February 2003 the Department of 
Energy reported (based on calculations made by the Defense 
Threat Reduction Agency) that his estimated dose was 28 
millirems.  Recently, his exposure was estimated to be as 
high as 16 rems of external gamma radiation, and 7 rems of 
internal gamma radiation.

Private and VA treatment records for 2002 to February 2007 
disclose treatment for cataracts.  The cataracts were 
described as posterior subcapsular in nature on the few 
occasions when their nature was addressed.

The veteran attended a VA fee basis examination in January 
2004.  The examiner concluded that the veteran's cataracts 
were cortical in nature, and were not related to service.

In a March 2007 statement, Dr. R. Flores indicated that the 
veteran has posterior subcapsular cataracts which were at 
least as likely as not related to the service radiation 
exposure.

Although the VA fee basis examiner believed the veteran's 
cataracts were cortical in nature, the Board accords greater 
probative value to the opinion of Dr. Flores, particularly as 
his conclusion as to the nature of the cataracts is 
consistent with that of the veteran's treating physicians.

Although VA has not forwarded this case to VA's 
Undersecretary for Benefits for an opinion, pursuant to 
38 C.F.R. § 3.311, concerning the likelihood that the 
cataracts are etiologically related to service, the Board 
finds that Dr. Flores' opinion concerning the etiology of the 
cataracts serves to place the evidence in equipoise.  In this 
regard, the Board points out that the veteran's possible 
radiation exposure is clearly significant, and the type of 
cataracts at issue is recognized by VA as "radiogenic" in 
nature.  The only opinion suggesting that the cataracts are 
not due to service is that of the VA fee basis examiner, who 
based his opinion on the finding that the cataracts were 
cortical in nature.

Given the above, the Board is satisfied that the evidence is 
at least in equipoise with respect to whether the veteran's 
cataracts are due to his exposure to ionizing radiation in 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
posterior subcapsular cataracts.


ORDER

The 100 percent rating for residuals of a thyroid tumor, 
status post thyroidectomy, is restored, effective the date of 
the reduction

Entitlement to a initial rating in excess of 30 percent for 
psychiatric disability is denied.

Service connection for posterior subcapsular cataracts is 
granted.


REMAND

The Board initially notes that VA has, to date, not provided 
the veteran with 38 U.S.C.A. § 5103(a)-compliant notice as to 
the issues of service connection for disability manifested by 
head pain, fibrosis/myelofibrosis, bone spurs of the left leg 
and both ankles, and kidney disability.  The Board must 
remand those issues for appropriate notice.

The veteran contends that all of his claimed disorders 
resulted from exposure to ionizing radiation in service.  As 
noted previously, the record reflects that he did participate 
in an operation in service which involved exposure to 
ionizing radiation.

Turning first to the claim for service connection for a 
systemic disease, in an April 2004 correspondence, Dr. X. 
Caro indicated that the veteran's myalgias and arthralgias 
might be due to an inflammatory/immune disorder such as forme 
fruste disease.  In a March 2007 statement, Dr. Flores 
concluded that it was at least as likely as not that the 
veteran's "systemic disease" was related to service 
radiation exposure.  The Board notes that the nature of the 
claimed systemic disease is unclear.  The veteran contends it 
is manifested by fatigue and lethargy.  Dr. Caro appears to 
believe it involves myalgias and arthralgias.  Dr. Flores 
appears to believe that the disease is manifested by an 
elevated erythrocyte sedimentation rate.  Irregardless, the 
Board finds that VA examination of the veteran's claimed 
systemic disease is necessary.

With respect to the arthritis claims, Dr. Flores, in his 
March 2007 statement, indicates that the veteran does have 
arthritis, and that the arthritis is at least as likely as 
not related to service radiation exposure.  Dr. Flores' 
treatment notes make clear that he was referring to arthritis 
affecting areas other than the lower back.  In light of the 
above, the Board finds that additional VA examination of the 
veteran is warranted.

In a March 2007 statement, Dr. Flores concluded that it was 
at least as likely as not that the veteran's claimed kidney, 
headache, prostate and lung disorders, and hypertension were 
due to radiation exposure.  He provided no explanation of the 
medical or scientific basis for his conclusion.  The Board 
find this particularly troubling given the veteran's 
suggestion at his November 2007 hearing that, with respect to 
the myelofibrosis claim, Dr. Flores diagnosed the disorder at 
the veteran's request.  (The record shows that Dr. Flores 
diagnosed myelofibrosis in 2004, but did not continue the 
diagnosis in subsequent years.)  At this point, his opinions 
are of questionable probative value.  The Board points out 
that, unlike posterior subcapsular cataracts, none of the 
other disorders claimed by the veteran are currently 
recognized as "radiogenic."  

Nevertheless, the Board finds his statement sufficient to 
prompt further evidentiary development in the form of 
additional VA examination.  (The Board notes that a January 
2004 VA fee basis examiner concluded that the veteran did not 
have myelofibrosis, bone bruises or spurs of the left leg or 
ankles, or a fatigue disorder.  The examiner concluded that 
the kidney disorder was of unclear etiology, and that it was 
unlikely the prostate or pulmonary disorders were related to 
exposure to ionizing radiation.)  On remand, Dr. Flores 
should be offered the opportunity to elaborate on the 
scientific and/or medical basis for his determination that 
ionizing radiation led to the development of the claimed 
disorders.

With respect to the veteran's eye disorder, the record 
reflects that he has been diagnosed as having eye disorders 
other than cataracts.  The Board notes that the veteran has 
not been examined to determine whether any eye disorder other 
than cataracts is etiologically related to service.

With respect to right ear hearing loss, the record shows that 
the veteran was last examined for that disorder in January 
2004.  At his November 2007 hearing, he testified that his 
auditory acuity had worsened since that time, and that he now 
used more powerful hearing aids to compensate for his hearing 
loss.  Given his testimony, the Board finds that additional 
VA examination of the veteran is warranted.  See generally, 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his claims for service 
connection for disability manifested by 
head pain, fibrosis/myelofibrosis, bone 
spurs of the left leg and both ankles, 
and kidney disability.  The letter must 
advise the veteran of the information and 
evidence necessary to substantiate his 
service connection claims, and must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
claims remaining on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  The RO should contact Dr. R. Flores 
and invite him to provide an explanation 
in support of the conclusions in his 
March 2007 correspondence that the 
veteran's claimed disorders are 
etiologically related to exposure to 
ionizing radiation in service.

4.  Pursuant to the provisions of 38 
C.F.R. 
§ 3.311(b)(4), the veteran should be 
afforded an opportunity to cite to, or to 
submit, competent scientific or medical 
evidence that his claimed disorders 
(other than cataracts) are radiogenic 
diseases. 

5.  With respect to any disorder 
remaining on appeal for which the RO 
determines that competent scientific or 
medical evidence on file establishes that 
the disorder is a radiogenic disease, the 
RO should undertake the additional 
development specified in 38 C.F.R. 
§ 3.311(b)(1) (2007). 

6.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination(s) 
to determine the nature, extent and 
etiology of the veteran's eye disability 
(other than cataracts); the nature, 
extent and etiology of the veteran's 
kidney disability; the nature, extent and 
etiology of the veteran's prostate 
disability; the nature, extent and 
etiology of the veteran's systemic 
disease; the nature, extent and etiology 
of the veteran's hypertension; the 
nature, extent and etiology of the 
veteran's bone spurs of the left leg and 
both ankles; the nature, extent and 
etiology of the veteran's arthritis of 
the hips and pelvis; the nature, extent 
and etiology of the veteran's 
fibrosis/myelofibrosis; the nature, 
extent and etiology of the veteran's 
pulmonary inflammation; the nature, 
extent and etiology of the veteran's lung 
disability; and the nature, extent and 
etiology of the veteran's disability 
manifested by head pain.

A.  With respect to each eye 
disorder other than cataracts 
identified, the examiner(s) should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service, or 
was caused or chronically worsened 
by the service-connected residuals 
of a thyroid tumor.  

B.  With respect to kidney 
disability, the examiner(s) should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  

C.  With respect to prostate 
disability, the examiner(s) should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  

D.  With respect to any systemic 
disease found (currently claimed as 
manifested by fatigue and lethargy), 
the examiner(s) should be requested 
to provide an opinion as to whether 
it is at least as likely as not that 
such disorder is etiologically 
related to service or was caused or 
chronically worsened by service-
connected residuals of a thyroid 
tumor.  

E.  With respect to hypertension, 
the examiner(s) should be requested 
to provide an opinion as to whether 
it is at least as likely as not that 
such disorder is etiologically 
related to service or was caused or 
chronically worsened by service-
connected residuals of a thyroid 
tumor.  

F.  With respect to bone spurs of 
the left leg and both ankles, the 
examiner(s) should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder(s) is(are) 
etiologically related to service.  

G.  With respect to arthritis of the 
hips and pelvis, the examiner(s) 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that such 
disorder(s) is(are) etiologically 
related to service.  

H.  With respect to any 
fibrosis/myelofibrosis identified, 
the examiner(s) should be requested 
to provide an opinion as to whether 
it is at least as likely as not that 
such disorder is etiologically 
related to service.  

I.  With respect to any pulmonary 
inflammation identified, the 
examiner(s) should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder is etiologically 
related to service.  

J.  With respect to lung disability, 
the examiner(s) should be requested 
to provide an opinion as to whether 
it is at least as likely as not that 
such disorder is etiologically 
related to service.  

K.  With respect to any disability 
manifested by head pain identified, 
the examiner(s) should be requested 
to provide an opinion as to whether 
it is at least as likely as not that 
such disorder is etiologically 
related to service.  

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner(s).  

7.  The RO should also arrange for the 
veteran to undergo a VA audiological 
examination to determine the nature and 
extent of impairment from the veteran's 
right ear hearing loss.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  The RO 
should consider whether the case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


